 Case 8:20-bk-10143-TA             Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                            Desc
                                    Main Document    Page 1 of 24


 1   William N. Lobel, Esq. (State Bar No. 93202)
     THEODORA ORINGHER PC
 2   535 Anton Boulevard, Ninth Floor
     Costa Mesa, California 92626-7109
 3   Telephone: (714) 549-6200
     Facsimile: (714) 549-6201
 4   E-mail:    wlobel@tocounsel.com

 5   Co-Counsel for Debtor and Debtor in
     Possession, Bridgemark Corporation
 6

 7
                                     UNITED STATES BANKRUPTCY COURT
 8
                    CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 9

10   In re                                                            Case No. 8:20-bk-10143-TA

11   BRIDGEMARK CORPORATION,                                          Chapter 11

12       Debtor and Debtor-in Possession. 1                           NOTICE OF MOTION AND MOTION
                                                                      FOR ENTRY OF AN ORDER
13                                                                    ESTABLISHING DEADLINE AND
                                                                      PROCEDURES FOR FILING
14                                                                    REQUESTS FOR PAYMENT OF
                                                                      ADMINISTRATIVE EXPENSES
15                                                                    ARISING BETWEEN OCTOBER 14,
                                                                      2020 AND APRIL 30, 2021;
16                                                                    MEMORANDUM OF POINTS AND
                                                                      AUTHORITIES IN SUPPORT
17
                                                                      [No Hearing Required Pursuant to Local
18                                                                    Bankruptcy Rule 9013-1(q)(9)]

19
     TO THE HONORABLE THEORDOR C. ALBERT, UNITED STATES BANKRUPTCY
20   JUDGE:

21            PLEASE TAKE NOTICE that the above-captioned debtor and debtor in possession

22   Bridgemark Corporation (the “Debtor”) hereby files this motion (the “Motion”), pursuant to sections

23   105 and 503 of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9013-1(q)(9)

24   of the Local Bankruptcy Rules of the United States Bankruptcy Court for the Central District of

25   California (the “Local Rules”), for the entry of an order, setting twenty-four (24) days following

26   service of notice of the deadline by which all persons or entities that may assert any right to payment

27   constituting an actual, necessary cost or expense of administering the bankruptcy case or preserving

28   1
              The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service
     address for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
 Case 8:20-bk-10143-TA         Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                Desc
                                Main Document    Page 2 of 24


 1   the Estate under section 503(b) (an “Administrative Expense”) arising between October 14, 2020

 2   and April 30, 2021 (i.e., the Closing Date of Sale Transaction (each as defined below)) must file a

 3   request for payment (“Request for Payment”) or forever be barred from asserting such

 4   Administrative Expense against the Debtor (the “Second Interim Administrative Bar Date”). A

 5   proposed form of order (the “Second Interim Administrative Bar Date Order”) is attached hereto as

 6   Exhibit A. The Motion also requests that the Court approve the form and manner of notice of the

 7   Second Interim Administrative Bar Date (the “Second Interim Administrative Bar Date Notice”)

 8   attached hereto as Exhibit B.

 9            PLEASE TAKE FURTHER NOTICE that this Motion is brought on an ex parte basis

10   pursuant to Local Bankruptcy Rule 9013-1(q), which provides for the granting of motions without a

11   hearing.

12            PLEASE TAKE FURTHER NOTICE that this Motion is based on the annexed

13   Memorandum of Points and Authorities and exhibits and the record in this chapter 11 case.

14            WHEREFORE the Debtor respectfully requests that the Court enter an order (a) granting

15   the Motion; (b) setting a Second Interim Administrative Bar Date of 24 days following service of the

16   Second Interim Bar Date Notice; (c) approving the form and manner of service of the Second

17   Interim Administrative Bar Date Notice; (d) precluding any person or entity that fails to file and

18   serve a Request for Payment in the time and manner described in the Second Interim Administrative

19   Bar Date Notice from asserting a right to payment of that alleged Administrative Expense anytime

20   thereafter; and (e) granting such other and further relief as the Court deems just and proper.

21
     Dated:     May 6, 2021                        THEODORA ORINGHER PC
22

23
                                                   By      /s/ William N. Lobel
24                                                         William N. Nobel (State Bar No. 93202)
25                                                         Co-Counsel to the Debtor and
                                                           Debtor in Possession
26

27

28
 Case 8:20-bk-10143-TA        Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30               Desc
                               Main Document    Page 3 of 24


 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2          The Court-approved sale of substantially all of the Debtor’s assets closed on April 30, 2021.

 3   Pursuant to a prior order, the Court established November 13, 2020 as the General Bar Date and the

 4   First Interim Administrative Bar Date (both as defined below). By this Motion, the Debtor asks the

 5   Court to establish a Second Interim Administrative Bar Date by which all persons and entities must

 6   file and serve requests for payment of Administrative Expenses that arose between October 14, 2020

 7   (the date on which the Debtor gave notice of the First Interim Administrative Bar Date) and April

 8   30, 2021 (i.e., the Closing Date of the Sale Transaction (each as defined below)). As is described in

 9   more detail below, following the Closing Date, the Debtor intends to file a liquidating plan that

10   proposes to pay all holders of Allowed Administrative Expenses and all Allowed General Unsecured

11   Claims in full. Establishing the Second Interim Administrative Bar Date will greatly assist the

12   Debtor in facilitating the filing, confirmation and consummation of such a Plan.

13                                                     I.

14                                    JURISDICTION AND VENUE

15          The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 157 and 1334. This

16   proceeding is a core proceeding under 28 U.S.C. §§ 157(b)(2). Venue of these cases and the

17   Motion is proper in this district pursuant to 28 U.S.C. §§ 1408. The statutory predicates for the

18   relief sought herein are sections 105, 503 of the Bankruptcy Code and Local Rule 9013-1.

19                                                    II.

20                                      STATEMENT OF FACTS

21          On January 14, 2020 (the “Petition Date”), the Debtor filed its voluntary petition for relief

22   under chapter 11 of the Bankruptcy Code. The Debtor continues to operate and manage its affairs as

23   debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Office of

24   the United States Trustee did not appoint a committee of unsecured creditors.

25          On October 8, 2020, the Court entered an Order (A) Establishing The Procedures and

26   Deadlines for Filing Proofs of Claim and Interests; and (B Approving Form and manner of Notice of

27   Bar Dates and (c) Granting Related Relief (the “First Bar Date Order”) [Docket 312]. The First Bar

28   Date Order (and subsequent notice) established November 13, 2020 as the deadline by which
 Case 8:20-bk-10143-TA            Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                          Desc
                                   Main Document    Page 4 of 24


 1   creditors must file proofs of Claim against the estate that arose prior to the Petition Date (the

 2   “General Bar Date”) and the date by which holders of Administrative Expenses (with certain

 3   exceptions) had to file Requests for Payment (the “First Interim Administrative Bar Date”). The

 4   Debtor served notice of General Bar Date and the First Interim Administrative Bar Date by first class

 5   mail on October 14, 2020 [Docket Nos. 314, 315].

 6           On March 10, 2021, the Debtor filed its Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), and

 7   365 and Fed. R. Bankr. P. 9019 for Entry of Order (I) Approving Settlement Agreement Between the

 8   Debtor, Robert J. Hall, and Placentia Development Company and Related Agreements,

 9   (II) Approving Sale of Substantially All Assets of the Debtor Free and Clear of Liens,

10   (III) Approving Assumption and/or Assignment of Certain Executory Contracts and Unexpired

11   Leases, (IV) Modifying Order Authorizing Employment of Numeric Solutions LLC, and (V) Granting

12   Related Relief [Docket No. 392] (the “Approval Motion”). 2 Pursuant to the Approval Motion, the

13   Debtor sought approval of a Settlement Agreement between the Debtor, its president and primary

14   equity holder Robert Hall, certain “Hall Related Entities” and Placentia Development Company LLC

15   (“PDC”) (the “Settlement Agreement”), an Asset Purchase Agreement (the “APA”) with California

16   Natural Resources Group Orange County, LLC, Realm California, LLC, and Alatex E&P LLC

17   (collectively, “Buyer”), and certain ancillary documents related to the transaction (collectively, the

18   “Agreements”). On April 28, 2021, the Court entered an order [Docket No. 442] granting the

19   Approval Motion.

20           The transactions contemplated by the Agreements (collectively, the “Sale Transaction”)

21   closed on April 30, 2021 (the “Closing Date”). The following events (among others) occurred on the

22   Closing Date: (i) essentially all of Bridgemark’s non-cash assets that are not located on certain

23   property belonging to PDC (the “PDC Parcel”) were transferred to Buyer free and clear of PDC’s

24   liens, (ii) Buyer assumed certain liabilities of Bridgemark; (iii) Buyer transferred to PDC certain

25   monetary consideration in exchange for PDC’s designation of Buyer as the acquirer of the purchased

26   assets, and PDC in turn transferred the Remainder Tract (as defined in the Agreements) to Buyer;

27
     2
       The Debtor also filed the following declarations in support of the Approval Motion: (i) Declaration of Robert J. Hall
28   (“Hall Declaration”), (ii) Declaration of Seth Ring (“Ring Declaration”), Declaration of Clifton O. Simonson (“Simonson
     Declaration”), and (iii) Declaration of John Harris (“Harris Declaration”). Docket Nos. 393, 394, 395, 396.
 Case 8:20-bk-10143-TA          Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30              Desc
                                 Main Document    Page 5 of 24


 1   and (iv) the settlement between PDC, Bridgemark, Hall, and the Hall-Related Parties went into

 2   effect.

 3             As is more particularly set forth on Exhibit A to the Approval Motion, the assets that were

 4   sold to Buyer include, but are not limited to, the Debtor’s interest as lessee under its oil and gas

 5   leases, its unit agreements and its operating agreements, all of which were previously assumed by

 6   order entered on May 13, 2020 [Docket No. 203] in accordance with Bankruptcy Code section 365

 7   (the “Assumed Contracts”). .

 8             Following the Closing Date, the Debtor is left with only minimal non-cash assets – primarily

 9   the wells it operates on the PDC Parcel (the “PDC Parcel Wells”). The Debtor has stopped pumping

10   from those wells, as contemplated by the Court-approved Settlement Agreement and explained in the

11   Approval Motion. The Debtor, under the direction and control of a Chief Wind-Down Officer, will

12   pursue confirmation of a chapter 11 plan of liquidation (the “Plan”) that will propose to leave all

13   allowed claims unimpaired and pay all allowed non-PDC claims in full and in cash on the Plan

14   effective date. The primary purpose of the Plan will be the creation of a liquidation trust tasked with

15   plugging and abandoning the PDC Parcel Wells.

16                                                     III.

17                                          RELIEF REQUESTED

18   A.        The Second Interim Administrative Bar Date

19             In order to facilitate the formulation and confirmation of a Plan, the Debtor needs to

20   determine what (if any) Administrative Claims have arisen (or may arise) between the service of the

21   notice of the First Interim Administrative Bar Date on October 14, 2020 and April 30, 2021 (i.e., the

22   Closing Date). Accordingly, the Debtor requests entry of an order setting 24 days following service

23   of the Second Administrative Bar Date Notice as the deadline by which all persons or entities that

24   wish to assert an Administrative Expense arising between October 14, 2020 and April 30, 2021 (the

25   “Second Interim Administrative Period”) must file a Request for Payment or forever be barred from

26   asserting such Administrative Expense against the Debtor.

27   B.        Notice of the Second Interim Administrative Bar Date

28             The Debtor submits that within five days after entry of the order, the Debtor will promptly
 Case 8:20-bk-10143-TA             Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                           Desc
                                    Main Document    Page 6 of 24


 1   file and serve the proposed the Second Interim Administrative Bar Date Notice attached hereto as

 2   Exhibit B, 3 by first class mail on: (a) the U.S. Trustee; (b) all parties to the Debtor’s executory

 3   contracts and unexpired leases, including but not limited to the Assumed Contracts; (c) all known or

 4   suspected individuals or entities that the Debtor believes might assert an Administrative Expense

 5   that arose during the Second Interim Administrative Period (including Governmental Units) and (d)

 6   any person or entity that has requested service pursuant to Bankruptcy Rule 2002 ((a) through (d)

 7   collectively, the “Notice Parties”) and that service of the Second Interim Administrative Bar Date

 8   Notice on the Notice Parties in the manner proposed in this Motion shall constitute proper and

 9   sufficient notice under the circumstances.

10               The Debtor proposes that the following individuals or entities not be required to file a

11   Request for Payment in response to the Second Interim Administrative Bar Date Notice:

12   1.          Any person or entity whose Administrative Expense has been allowed by order of the

13               Bankruptcy Court entered on or before the Second Interim Administrative Bar Date;

14   2.          Any claim for fees under 28 U.S.C. § 1930; and

15   3.          Administrative expense requests for fees and expenses subject to the Court’s approval

16               pursuant to sections 328, 330, 331, 503(b)(2), or 503(b)(3)(F) of the Bankruptcy Code for

17               professionals retained by the Debtor pursuant to orders of this Court. Pursuant to the First

18               Bar Date Order, such expense requests are to be filed within 21 days after the Debtor gives

19               notice of the hearing on final fee applications.

20       C.      Procedures for Filing and Serving Requests for Payment

21            The Debtor proposes the following procedures for filing a Request for Payment:

22   1.          Each Request for Payment must: (i) comply with section 503 of the Bankruptcy Code, the

23               Second Interim Administrative Bar Date Order and the Second Interim Administrative Bar

24               Date Notice; (ii) be on the form attached as Exhibit C hereto (or in a form that is substantially

25               similar); (iii) be signed by the party asserting the Administrative Expense or an authorized

26
     3
              The Second Interim Administrative Bar Date applies only to administrative claims (rather than general
27   unsecured claims), and thus Local Rule 3003-1(c), requiring the use of Local Form F3003-1.NOTICE.BARDATE, is
     inapplicable. To the extent that Local Rule 3003-1(c) could be interpreted to apply to the instant Motion, the Debtor
28   requests a waiver of such rule and approval of the proposed Second Interim Administrative Bar Date Notice attached
     hereto as Exhibit C, which is tailored to Administrative Expense requests in this case.
 Case 8:20-bk-10143-TA        Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                  Desc
                               Main Document    Page 7 of 24


 1          agent of such party; (iv) set forth with specificity all factual and legal bases supporting the

 2          asserted Administrative Expense; (v) include supporting documentation (vi) be in the English

 3          language; and (vii) be denominated in United States currency.

 4   2.     Each Request for Payment must be filed with the Bankruptcy Court by the Second Interim

 5          Administrative Bar Date.

 6   3.     Each Request for Payment must also be served upon, so as to be actually received by counsel

 7          to the Debtor by the Second Interim Administrative Bar Date via regular mail, overnight

 8          mail, hand delivery, or electronic mail as follows: Theodora Oringher PC, 535 Anton

 9          Boulevard, Ninth Floor, Costa Mesa, CA           92626-7109, Attn: William N. Lobel, Esq.

10          (wlobel@tocounsel.com).

11   4.     Local Bankruptcy Rule 3007-1 shall govern the timing, notice, and other procedures for the

12          Debtor or any other party in interest to file objections to Requests for Payment.

13   D.     Effect of Failure to File a Timely Request for Payment

14          The Debtor requests that any potential holder of an Administrative Expense against the

15   Debtor’s Estate who receives the Second Interim Administrative Bar Date Notice (whether such

16   notice was actually or constructively received) and is required, but fails, to file a Request for

17   Payment, as applicable, in accordance with the Second Interim Administrative Bar Date Order and

18   the Second Interim Administrative Bar Date Notice, (a) shall be forever barred, estopped and

19   enjoined from asserting such claim against the Debtor or its Estate and (b) shall not receive or be

20   entitled to receive any payment or distribution of property from the Estate with respect to such

21   Administrative Expense, as applicable.

22   E.     Sole and Exclusive Method to Assert Administrative Expense

23          The Debtor requests that the procedures proposed in this Motion be the sole and exclusive

24   method for the assertion of any Administrative Expense that is required to be filed, and that all

25   claimants asserting an Administrative Expense be prohibited from invoking any other means of

26   asserting such claims pursuant to the Bankruptcy Code.

27                                                    III.

28                                              ARGUMENT
 Case 8:20-bk-10143-TA        Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30               Desc
                               Main Document    Page 8 of 24


 1          While the Bankruptcy Code and Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 2   Rules”) do not specifically set forth a deadline for filing requests for payment of administrative

 3   expenses, sections 105(a) and 503(a) of the Bankruptcy Code furnish clear authority for the

 4   establishment of the Second Interim Administrative Bar Date. Section 503(a) of the Bankruptcy

 5   Code permits “timely” requests for payment of administrative expenses, and thus presupposes the

 6   establishment of a deadline for filing such requests. 11.U.S.C. §503(a). According to Collier’s:

 7                 The Bankruptcy Reform Act of 1994 added the word “timely” to the
                   introductory portion of section 503(a) . . . The amended language of
 8                 section 503(a) thus provides courts with the statutory authority to set
                   and enforce administrative claim bar dates. Neither the Bankruptcy
 9                 Code nor the Federal Rules of Bankruptcy Procedure sets forth a
                   specific limitation period for the filing of administrative expense
10                 claims, so courts can exercise their discretion in setting bar dates
                   according to the circumstances of each case.
11
     4 Lawrence P. King, et al., Collier on Bankruptcy ¶503.02[2], at 503-11 (15th ed. rev. 2007).
12
            Further, section 105(a) of the Bankruptcy Code empowers bankruptcy courts to “issue any
13
     order, process, or judgment that is necessary or appropriate to carry out the provisions of [the
14
     Bankruptcy Code].” 11 U.S.C. §105(a). Courts therefore have the discretion to fix deadlines for
15
     filing requests for payment of administrative expense claims.
16
            In fact, courts routinely set such bar dates under the general authority of section 105(a) and
17
     503 of the Bankruptcy Code. See, e.g., In re Aleris Int’l, Inc., No. 09-10478 (BLS), 2010 Bankr.
18
     LEXIS 5123, at *1 (Bankr. D. Del. Mar. 12, 2010) (granting motion to set final date for filing
19
     request for payment of certain administrative expenses); In re LTV Steel Co., 288 B.R. 775, 779
20
     (Bankr. N.D. Ohio 2002) (establishing a bar date for administrative expense claims under section
21
     105(a) of the Bankruptcy Code “in the interest of efficiency and fairness”); In re Reams
22
     Broadcasting Corp., 153 B.R. 520, 522 (Bankr. N.D. Ohio 1993) (finding that consistent with the
23
     Court’s power under section 105(a) of the Bankruptcy Code “is the Court’s authority to set deadlines
24
     for the submission of administrative expenses”); In re Holywell Corp., 68 B.R. 134, 137 (Bankr.
25
     S.D. Fla. 1986) (holding that courts have authority under section 105(a) of the Bankruptcy Code to
26
     establish administrative expense claim bar dates to provide finality to parties); In re Jevic Holding
27
     Corp., et al., Case No. 08-11006 (BLS) (Bankr. D. Del. Dec. 3, 2018) [Docket No. 1865] (order
28
 Case 8:20-bk-10143-TA         Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30              Desc
                                Main Document    Page 9 of 24


 1   granting chapter 7 trustee’s motion, following conversion from chapter 11, establishing deadlines to

 2   file proofs of claim and requests for payment of certain administrative expense claims and form and

 3   manner of notices).

 4          The relief requested in this Motion, including the proposed Second Interim Administrative

 5   Bar Date, will allow the Debtor to expeditiously determine and evaluate the Estate’s liabilities. As

 6   described above, establishment of the Second Interim Administrative Bar Date is necessary for the

 7   Debtor and other parties in interest to determine the total amount of Administrative Expenses that

 8   are asserted against or in the Debtor’s estate, object to and/or otherwise resolve the Requests for

 9   Payment and confirm and consummate the Plan in a timely fashion

10          The procedures proposed in this Motion will provide holders of Administrative Expenses

11   with ample notice and opportunity to assert their claims in accordance with a clear and fair process

12   aimed at achieving administrative and judicial efficiency. The proposed filing deadline of 24 days

13   after service of the Second Interim Administrative Bar Date Notice exceeds the notice required

14   under Bankruptcy Rule 2002(a)(7). Such notice period is particularly appropriate and sufficient here

15   given that all parties in interest who could conceivably assert Administrative Expenses received

16   notice of the Approval Motion when it was originally filed on March 10, 2021, see Proof of Service

17   [Docket No. 400], and thus have already had notice of all the transactions contemplated thereby for

18   nearly two months. Moreover, the proposed procedures include detailed filing instructions that are

19   intended to avoid confusion or uncertainty among potential holders of Administrative Expenses that

20   might result in the filing of unnecessary requests for payment and thereby increase expense and

21   delay in the claims reconciliation process for all parties.

22                                                      IV.

23                                               CONCLUSION

24          For all the foregoing reasons, the Debtor respectfully requests that the Court grant the Motion

25   and enter the Second Interim Bar Date Order.

26

27

28
 Case 8:20-bk-10143-TA      Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30      Desc
                             Main Document    Page 10 of 24


 1   Dated:   May 6, 2021                  THEODORA ORINGHER PC

 2

 3                                         By    /s/ William N. Lobel
                                                 William N. Nobel (State Bar No. 93202)
 4
                                                 Co-Counsel to the Debtor and
 5                                               Debtor in Possession

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 8:20-bk-10143-TA   Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30   Desc
                          Main Document    Page 11 of 24


 1

 2
                                       EXHIBIT A
 3
                                 (Proposed Form of Order)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 8:20-bk-10143-TA                Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                         Desc
                                       Main Document    Page 12 of 24


 1   William N. Lobel, Esq. (State Bar No. 93202)
     THEODORA ORINGHER PC
 2   535 Anton Boulevard, Ninth Floor
     Costa Mesa, California 92626-7109
 3   Telephone: (714) 549-6200
     Facsimile: (714) 549-6201
 4   E-mail:    wlobel@tocounsel.com

 5   Co-Counsel for Debtor and Debtor in
     Possession, Bridgemark Corporation
 6

 7

 8                                     UNITED STATES BANKRUPTCY COURT

 9                                       CENTRAL DISTRICT OF CALIFORNIA

10                                                  SANTA ANA DIVISION

11

12   In re:                                                              Case No. 8:20-bk-10143-TA

13   BRIDGEMARK CORPORATION,                                             Chapter 11

14                                                                       ORDER GRANTING MOTION FOR
                                                                         ENTRY OF AN ORDER
15                                                                       ESTABLISHING DEADLINE AND
                                                                         PROCEDURES FOR FILING
16                                                                       ADMINISTRATIVE EXPENSE CLAIMS
                                                                         ARISING BETWEEN OCTOBER 14,
17                                                                       2020 AND APRIL 30, 2021

18                                                                       [No Hearing Required Pursuant to Local
                                                                         Bankruptcy Rule 9013-1(q)(9)]
19

20

21
                Upon the Motion for Entry of an Order Establishing the Deadline and Procedures for Filing
22
     Requests for Payment of Administrative Expenses Arising Between October 14, 2020 and Closing
23
     Date of Sale Transaction (the “Motion”) filed by Bridgemark Corporation (the “Debtor”); 1 and
24
     consideration of the Motion and the relief requested therein; and it appearing that this Court has
25
     jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this
26
     Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this
27

28
     1
         A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.
 Case 8:20-bk-10143-TA         Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30               Desc
                                Main Document    Page 13 of 24


 1   proceeding and the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and it

 2   appearing that the relief requested in the Motion is in the best interests of the Debtor’s estate, its

 3   creditors, and all other parties in interest; and the Debtor having provided appropriate notice of the

 4   Motion under the circumstances and no other or further notice need be provided; and the Court

 5   having reviewed the Motion; and the Court having considered the Motion, all pleadings and papers

 6   filed in connection with the Motion, including the Memorandum of Points and Authorities filed in

 7   support of the Motion; after due deliberation and sufficient cause appearing therefor,

 8          IT IS HEREBY ORDERED THAT:

 9          1.      The Motion is granted.

10          2.      The form of the Second Interim Administrative Bar Date Notice attached to the

11   Motion as Exhibit B is approved.

12          3.      No later than five days after entry of this Order, the Debtor shall promptly file and

13   serve the Second Interim Administrative Bar Date Notice by first class mail on: (a) the U.S. Trustee;

14   (b) all parties to the Debtor’s executory contracts and unexpired leases, including but not limited to

15   the Assumed Contracts; (c) all known or suspected individuals or entities that the Debtor believes

16   might assert an Administrative Expense that arose during the Second Interim Administrative Period

17   (including Governmental Units) and (d) any person or entity that has requested service pursuant to

18   Bankruptcy Rule 2002 ((a) through (d) collectively, the “Notice Parties”). Service of the Second

19   Interim Administrative Bar Date Notice on the Notice Parties in the manner set forth herein shall

20   constitute proper and sufficient notice.

21          4.      The “Second Interim Administrative Bar Date” shall be the date that is 24 days

22   following service of the Second Interim Bar Date Notice. The Second Interim Administrative Bar

23   Date shall be the deadline by which all persons or entities that may assert any right to payment

24   constituting an actual, necessary cost or expense of administering the bankruptcy case or preserving

25   the Estate under section 503(b) (an “Administrative Expense”) arising between October 14, 2020

26   and April 30, 2021 must file a request for payment (“Request for Payment”) or forever be barred

27   from asserting such Administrative Expense against the Debtor.

28
 Case 8:20-bk-10143-TA         Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30               Desc
                                Main Document    Page 14 of 24


 1          5.      The following individuals or entities are not required to file a Request for Payment in

 2   response to the Second Interim Administrative Bar Date Notice:

 3                  a.      Any person or entity whose Administrative Expense has been allowed by

 4   order of the Bankruptcy Court entered on or before the Second Interim Administrative Bar Date;

 5                  b.      Any claim for fees under 28 U.S.C. § 1930; and

 6                  c.      Administrative expense requests for fees and expenses subject to the Court’s

 7   approval pursuant to sections 328, 330, 331, 503(b)(2), or 503(b)(3)(F) of the Bankruptcy Code for

 8   professionals retained by the Debtor pursuant to orders of this Court. Pursuant to the First Bar Date

 9   Order, such expense requests are to be filed within 21 days after the Debtor gives notice of the

10   hearing on final fee applications.

11          6.      Requests for Payment shall be filed and served as follows:

12                  a.      Each Request for Payment must: (i) comply with section 503 of the

13   Bankruptcy Code, the Second Interim Administrative Bar Date Order and the Second Interim

14   Administrative Bar Date Notice; (ii) be on the form attached as Exhibit C to the Motion (or in a form

15   that is substantially similar); (iii) be signed by the party asserting the Administrative Expense or an

16   authorized agent of such party; (iv) set forth with specificity all factual and legal bases supporting

17   the asserted Administrative Expense; (v) include supporting documentation (vi) be in the English

18   language; and (vii) be denominated in United States currency.

19                  b.      Each Request for Payment must be filed with the Bankruptcy Court by the

20   Second Interim Administrative Bar Date.

21                  c.      Each Request for Payment must also be served upon, so as to be actually

22   received by counsel to the Debtor by the Second Interim Administrative Bar Date via regular mail,

23   overnight mail, hand delivery, or electronic mail as follows: Theodora Oringher PC, 535 Anton

24   Boulevard, Ninth Floor, Costa Mesa, CA              92626-7109, Attn: William N. Lobel, Esq.

25   (wlobel@tocounsel.com).

26          7.      Any potential holder of an Administrative Expense against the Debtor’s Estate who

27   receives the Second Interim Administrative Bar Date Notice (whether such notice was actually or

28   constructively received) and is required, but fails, to file a Request for Payment, as applicable, in
 Case 8:20-bk-10143-TA         Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                  Desc
                                Main Document    Page 15 of 24


 1   accordance with the Second Interim Administrative Bar Date Order and the Second Interim

 2   Administrative Bar Date Notice, (a) shall be forever barred, estopped and enjoined from asserting

 3   such claim against the Debtor or its Estate and (b) shall not receive or be entitled to receive any

 4   payment or distribution of property from the Estate with respect to such Administrative Expense, as

 5   applicable.

 6          8.      The procedures outlined in this Order are the sole and exclusive method for the

 7   assertion of any Administrative Expense that is required to be filed, and that all claimants asserting

 8   an Administrative Expense are prohibited from invoking any other means of asserting such claims

 9   pursuant to the Bankruptcy Code.

10          9.      Local Bankruptcy Rule 3007-1 shall govern the timing, notice, and other procedures

11   for the Debtor or any other party in interest to file objections to Requests for Payment.

12          10.     The Court shall retain jurisdiction over all matters arising from or related to the

13   implementation of this Order.

14                                                     ###

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 8:20-bk-10143-TA   Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30    Desc
                          Main Document    Page 16 of 24


 1                                      EXHIBIT B

 2                 (Form of Second Interim Administrative Bar Date Notice)

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 8:20-bk-10143-TA             Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                            Desc
                                    Main Document    Page 17 of 24


 1   William N. Lobel, Esq. (State Bar No. 93202)
     THEODORA ORINGHER PC
 2   535 Anton Boulevard, Ninth Floor
     Costa Mesa, California 92626-7109
 3   Telephone: (714) 549-6200
     Facsimile: (714) 549-6201
 4   E-mail:    wlobel@tocounsel.com

 5   Co-Counsel for Debtor and Debtor in
     Possession, Bridgemark Corporation
 6

 7
                                     UNITED STATES BANKRUPTCY COURT
 8
                    CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 9

10   In re                                                            Case No. 8:20-bk-10143-TA

11   BRIDGEMARK CORPORATION,                                          Chapter 11

12       Debtor and Debtor-in Possession. 5                           NOTICE OF DEADLINE AND
                                                                      PROCEDURES FOR FILING
13                                                                    REQUESTS FOR PAYMENT OF
                                                                      ADMINISTRATIVE EXPENSES
14                                                                    ARISING BETWEEN OCTOBER 14,
                                                                      2020 AND APRIL 30, 2021
15

16         TO ALL INDIVIDUALS OR ENTITIES WHO MAY ASSERT A CLAIM FOR AN
          ADMINISTRATIVE EXPENSE AGAINST BRIDGEMARK CORPORATION THAT
17          AROSE OR ACCRUED BETWEEN OCTOBER 14, 2020 AND APRIL 30, 2021.

18         PLEASE TAKE NOTICE that on January 14, 2020 (the “Petition Date”), Bridgemark
     Corporation (the “Debtor”) filed its voluntary petition for relief under chapter 11 of the Bankruptcy
19   Code.
20
            PLEASE TAKE FURTHER NOTICE that on October 8, 2020, the Court entered an Order
21   (A) Establishing The Procedures and Deadlines for Filing Proofs of Claim and Interests; and (B
     Approving Form and Manner of Notice of Bar Dates and (c) Granting Related Relief (the “First Bar
22   Date Order”) [Docket 312]. The First Bar Date Order (and subsequent notice) established November
     13, 2020 as the deadline by which creditors must file proofs of Claim against the estate that arose
23   prior to the Petition Date (the “General Bar Date”) and the date by which then holders of
24   Administrative Expenses (with certain exceptions) had to file Requests for Payment (the “First
     Interim Administrative Bar Date”). The Debtor served notice of General Bar Date and the First
25   Interim Administrative Bar Date by first class mail on October 14, 2020 [Docket Nos. 314, 315].

26          PLEASE TAKE FURTHER NOTICE that on ____, 2021, the Court entered its Order
     Establishing Deadline and Procedures for Filing Requests for Payment of Administrative Expenses
27

28   5
              The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service
     address for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
 Case 8:20-bk-10143-TA        Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30               Desc
                               Main Document    Page 18 of 24


 1   Arising Between October 14, 2020 and April 30, 2021 (the “Second Interim Administrative Bar Date
     Order”).
 2

 3         PLEASE TAKE FURTHER NOTICE that pursuant to the Second Administrative Bar
     Date Order:
 4
                                  Second Interim Administrative Bar Date
 5
     ___________________, 2021 (the “Second Interim Administrative Bar Date”) is the deadline by
 6   which all persons or entities that may assert any right to payment constituting an actual, necessary
 7   cost or expense of administering the bankruptcy case or preserving the Estate under section 503(b)
     (an “Administrative Expense”) arising between October 14, 2020 and April 30, 2021 (the “Second
 8   Interim Administrative Period”) must file a request for payment (“Request for Payment”) or forever
     be barred from asserting such Administrative Expense against the Debtor.
 9
                                  Who Must File A Request for Payment?
10

11   You MUST file a Request for Payment in accordance with the procedures approved by the
     Bankruptcy Court and set forth in this Notice in order to assert an Administrative Expense that arose
12   between October 14, 2020 and April 30, 2021 and it is not a claim described in the “Who Is Not
     Required to File a Request for Payment” section below.
13
                           Who Is Not Required to File a Request for Payment?
14

15   The following persons and entities are not required to file a Request for Payment:

16   •      Any person or entity whose Administrative Expense has been allowed by order of the
            Bankruptcy Court entered on or before the Second Interim Administrative Bar Date;
17
     •      Any claim for fees under 28 U.S.C. § 1930; and
18

19   •      Administrative expense requests for fees and expenses subject to the Court’s approval
            pursuant to sections 328, 330, 331, 503(b)(2), or 503(b)(3)(F) of the Bankruptcy Code for
20          professionals retained by the Debtor pursuant to orders of this Court. Pursuant to the First
            Bar Date Order, such expense requests are to be filed within 21 days after the Debtor gives
21          notice of the hearing on final fee applications.
22                            How To File And Serve A Request for Payment
23
     Requests for Payment must be filed and served as follows:
24
            •       Each Request for Payment must: (i) comply with section 503 of the Bankruptcy Code,
25          the Second Interim Administrative Bar Date Order and the Second Interim Administrative
            Bar Date Notice; (ii) be on the form enclosed with this notice (or in a form that is
26          substantially similar); (iii) be signed by the party asserting the Administrative Expense or an
            authorized agent of such party; (iv) set forth with specificity all factual and legal bases
27          supporting the asserted Administrative Expense; (v) include supporting documentation (vi)
28          be in the English language; and (vii) be denominated in United States currency.
 Case 8:20-bk-10143-TA        Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                Desc
                               Main Document    Page 19 of 24


 1          •      Each Request for Payment must be filed with the Bankruptcy Court by the Second
            Interim Administrative Bar Date.
 2

 3          •      Each Request for Payment must also be served upon, so as to be actually received by
            counsel to the Debtor by the Second Interim Administrative Bar Date via regular mail,
 4          overnight mail, hand delivery, or electronic mail as follows: Theodora Oringher PC, 535
            Anton Boulevard, Ninth Floor, Costa Mesa, CA 92626-7109, Attn: William N. Lobel, Esq.
 5          (wlobel@tocounsel.com).
 6                        Effect of Failure to Timely File a Request for Payment
 7   Any potential holder of an Administrative Expense against the Debtor’s Estate who receives
 8   the Second Interim Administrative Bar Date Notice (whether such notice was actually or
     constructively received) and is required, but fails, to file a Request for Payment, as applicable,
 9   in accordance with the Second Interim Administrative Bar Date Order and the Second Interim
     Administrative Bar Date Notice, (a) shall be forever barred, estopped and enjoined from
10   asserting such claim against the Debtor or its Estate and (b) shall not receive or be entitled to
     receive any payment or distribution of property from the Estate with respect to such
11   Administrative Expense, as applicable.
12
                                         Sole and Exclusive Method
13
     The procedures outlined in this Notice are the sole and exclusive method for the assertion of any
14   Administrative Expense that is required to be filed, and that all claimants asserting an Administrative
     Expense are prohibited from invoking any other means of asserting such claims pursuant to the
15   Bankruptcy Code.
16                                          Reservation of Rights
17
     Nothing contained in this Notice or any actions taken by the Debtor pursuant to the relief granted in
18   the Second Interim Administrative Bar Date Order is intended or should be construed as: (a) an
     admission as to the validity, status, amount or priority of any particular claim asserted against the
19   Debtor or its Estate; (b) a waiver of the Debtor’s rights to dispute any particular claim on any
     grounds; (c) a promise or obligation to pay any particular claim; (d) an implication or admission that
20   any particular claim is of a type specified or defined in this Motion; or (e) a waiver or limitation of
     the Debtor’s rights under the Bankruptcy Code or any other applicable law.
21

22    You should consult an attorney if you have any questions, including whether to file a Request
           for Payment. If you have any questions with respect to this Notice, you may contact
23                                undersigned counsel for the Debtor.
     Dated: ___________, 2021                  THEODORA ORINGHER PC
24

25
                                                  By
26                                                        William N. Nobel (State Bar No. 93202)

27                                                        Co-Counsel to the Debtor and
                                                          Debtor in Possession
28
 Case 8:20-bk-10143-TA   Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30   Desc
                          Main Document    Page 20 of 24


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 8:20-bk-10143-TA   Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30   Desc
                          Main Document    Page 21 of 24


 1                                       Exhibit C
                            Proposed Form of Request for Payment
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 8:20-bk-10143-TA             Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                            Desc
                                    Main Document    Page 22 of 24


 1                                   UNITED STATES BANKRUPTCY COURT

 2                  CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 3
     In re                                                            Case No. 8:20-bk-10143-TA
 4
     BRIDGEMARK CORPORATION,                                          Chapter 11
 5
         Debtor and Debtor-in Possession. 6                           REQUESTS FOR PAYMENT OF
 6                                                                    ADMINISTRATIVE EXPENSE ARISING
                                                                      BETWEEN OCTOBER 14, 2020 AND
 7                                                                    APRIL 30, 2021.

 8
            On behalf of ___________________ [INSERT NAME OF CREDITOR] (“CREDITOR”), I,
 9   ______________________ [INSERT NAME OF INDIVIDUAL SIGNING THE REQUEST]
     (“Declarant”), hereby file this Request for Payment of an Administrative Expense (the “Request”).
10   In support of the Request, Declarant states as follows:

11
              1.     On January 14, 2020 (the “Petition Date”), Bridgemark Corporation (the “Debtor”)
12   filed its voluntary petition for relief under chapter 11 of the Bankruptcy Code.

13           2.     On or about ______________[INSERT DATE OR DATES], CREDITOR provided
     the following services or goods to the Debtor: ___________________________________ [INSERT
14   DESCRIPTION OF GOODS AND/OR SERVICES PROVIDED OR OTHER BASIS FOR
     ASSERTION OF ADMINISTRATIVE EXPENSE CLAIM].
15
             3.       Copies of all supporting documentation supporting the Request (invoices, contracts,
16   leases, letters, et cetera) (the "Documentation") are attached to this Request as Exhibit A.

17         4.    As of the date of this Request, the current outstanding amount owed to CREDITOR is
     $___________________________ [INSERT TOTAL OWED TO CREDITOR].
18
            5.      CREDITOR contends that $______________[INSERT AMOUNT CREDITOR
19   CONTENDS AROSE FROM October 14, 2020-April 30, 2021] is allowable as an administrative
     expense of the Chapter 11 Estate pursuant to Bankruptcy Code section 503(b).
20
           6.      WHEREFORE, CREDITOR respectfully requests that the Court allow it an
21   Administrative Expense in the amount of $____________.

22            Dated: _________, 2021                       ____________________________

23                                                         Name: ______________________

24                                                         Address: _____________________
                                                           _____________________________
25
                                                           Phone: ______________________
26
                                                           Email: ______________________
27

28   6
              The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service
     address for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
          Case 8:20-bk-10143-TA                  Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                                       Desc
                                                  Main Document    Page 23 of 24



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
535 Anton Blvd., 9th Floor, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND
MOTION FOR ENTRY OF AN ORDER ESTABLISHING DEADLINE AND PROCEDURES FOR
FILING REQUESTS FOR PAYMENT OF ADMINISTRATIVE EXPENSES ARISING BETWEEN
OCTOBER 14, 2020 AND APRIL 30, 2021; MEMORANDUM OF POINTS AND AUTHORITIES IN
SUPPORT

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
05/06/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On ________, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 05/06/2021, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

  Hon. Theodora C. Albert                                                         Office of the United States Trustee
  US Bankruptcy Court                                                             Nancy Goldenberg
  Ronald Reagan Federal Building                                                  411 West Fourth Street, suite 7160
  411 West Fourth Street, Suite 5085/ Courtroom 5B                                Santa Ana, CA 92701
  Santa Ana, CA 92701

   Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

05/06/2021                     Jennifer O’Keefe                                                /s/Jennifer O’Keefe
 Date                          Printed Name                                                     Signature




POS.doc     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
          Case 8:20-bk-10143-TA                    Doc 449 Filed 05/06/21 Entered 05/06/21 14:09:30                                       Desc
                                                    Main Document    Page 24 of 24


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

          •           Ira D. Kharasch ikharasch@pszjlaw.com
          •           Erin Gray egray@pszjlaw.com
          •           J Scott Bovitz bovitz@bovitz-spitzer.com
          •           Frank Cadigan frank.cadigan@usdoj.gov
          •           Nancy S Goldenberg nancy.goldenberg@usdoj.gov
          •           James KT Hunter jhunter@pszjlaw.com
          •           Samuel M Kidder skidder@ktbslaw.com
          •           Randall P Mroczynski randym@cookseylaw.com
          •           Matthew J Pero mpero@afrct.com, lhlista@afrct.com;AFRCTECF@afrct.com
          •           Kenneth D Peters kpeters@dresslerpeters.com, rmccandless@dresslerpeters.com
          •           Robert J Pfister rpfister@ktbslaw.com
          •           Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
          •           United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
          •           Robert K Wing rkw@rkwing.com




POS.doc       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                             F 9013-3.1.PROOF.SERVICE
